


Exhibit 10.51

 

AGREEMENT FOR

AMENDMENT AND RESTATEMENT

OF

ROYALTY FOR TECHNICAL EXPERTISE

 

                This AGREEMENT FOR AMENDMENT AND RESTATEMENT OF ROYALTY FOR
TECHNICAL EXPERTISE (“this RTE Agreement”) effective as of the 27th day of May,
2011, is made and entered into by and among Minas de Oro Nacional S.A. de C.V.
(“MON”), formerly known as O.N.C. de Mexico S.A. de C.V. (“ONCM”), and RG
Mexico, Inc., a Delaware corporation (“Royal”).

 

Recitals

 

A.            A Royalty for Technical Expertise Agreement dated March 23, 2001
(“Original RTE Agreement”) was executed and delivered by ONCM, granting to
Minera San Augusto, S.A. de C.V. (“MSA”) a royalty for technical expertise equal
to 2.0% of Net Smelter Returns on all ores, minerals, or other commercially
valuable products (“Products”) mined from property within certain mineral
exploitation concessions generally known as the Mulatos Project (“Property”)
defined in more detail below (“Original RTE”).

 

 

 

B.            The parties to the Original RTE Agreement intended that the
Property was to be pledged as collateral for payment of the Original RTE, among
other obligations.

 

C.            Pursuant to an Assignment and Assumption Agreement dated March 23,
2001 between MSA, as assignor, and Kennecott Minerals Company (“KMC”) and
Tenedoramex, S.A. de C.V. (“T-Mex”) as assignees (the “MSA Assignment”), KMC
became the owner of a 30% interest in the Original RTE, T-Mex became the owner
of a 70% interest in the Original RTE, and MSA ceased to own any interest in the
Original RTE.

 

 

 

D.            The Original RTE and the MSA Assignment were registered at number
74, pages 40 and 41, volume 13 of the Mining Acts, Contracts, and Agreements
Book, at the Registry of Mines.

 

E.             ONCM changed its name to MON and the name change was registered
at number 137, page 69, volume XXXVII of the Mining Corporations Book, at the
Registry of Mines.

 

F.             On or near August 21, 2001, ONCM (now known as and referred to
herein as “MON”), T-

 

CONVENIO
MODIFICATORIO Y DE REFORMULACIÓN
DE
REGALÍAS POR EXPERIENCIA TÉCNICA

 

                CONVENIO MODIFICATORIO Y DE REFORMULACIÓN DE REGALÍAS POR
EXPERIENCIA TÉCNICA (el “Convenio RTE”) que entra en vigor el 27 de mayo de
2011, celebrado entre Minas de Oro Nacional S.A. de C.V. (“MON”), anteriormente
conocido como O.N.C. de México S.A. de C.V. (“ONCM”), y RG México, Inc.,
sociedad de Delaware (“Royal”).

 

 

Declaraciones

 

A.            ONCM celebró y entregó un Contrato de Regalía por Experiencia
Técnica el 23 de marzo de 2001 (el “Contrato de RTE Original”), otorgándole a
Minera San Augusto, S.A. de C.V. (“MSA”) una regalía por experiencia técnica
equivalente a 2.0% de los Rendimientos Netos de Fundición sobre todas las menas,
minerales y otros productos comercialmente valiosos (los “Productos”) que se
extraen de las minas que se encuentran dentro de las concesiones de explotación
mineras generalmente conocidas como el Proyecto de Mulatos (la “Propiedad”) que
se define más a detalle a continuación (el “RTE Original”).

 

B.            Las partes del Contrato de RTE Original desean que la Propiedad se
otorgue en prenda como colateral del pago del RTE Original, entre otras
obligaciones.

 

C.            De acuerdo con el Contrato de Cesión y Aceptación de fecha 23 de
marzo de 2001 celebrado entre MSA, como otorgante, y Kennecott Minerals Company
(“KMC”) y Tenedoramex, S.A. de C.V. (“T-Mex”) como cesionarios (la “Cesión de
MSA”), KMC se convertirá en el propietario de una participación del 30% en el
RTE Original, T-Mex se convertirá en el propietario de una participación del 70%
en el RTE Original, y MSA dejó de poseer participaciones en el RTE Original.

 

D.            El RTE Original y la Cesión de MSA se registraron bajo el número
74, foja s 40 y 41, volumen 13 de las Leyes Mineras, Contratos y Libros de
Acuerdos, en el Registro de Minas.

 

E.             ONCM cambió su denominación a MON y el cambio de nombre se
registró bajo el número 137, foja 69, volumen XXXVII del Libro de Sociedades
Mineras, en el Registro de Minas.

 

F.             El 21 de agosto de 2001 o aproximadamente esa fecha, ONCM
(conocido en el

 

--------------------------------------------------------------------------------


 

Mex and KMC amended the Original RTE Agreement to grant (a) a royalty for
technical expertise of 2.0% of Net Smelter Returns on Products, other than Gold
and Silver Products; and (b) a sliding scale royalty on Net Smelter Returns on
Gold and Silver Products, in each case as those capitalized terms are defined
herein, by executing a revised Royalty for Technical Expertise Agreement, dated
as of March 23, 2001 (the “March 23, 2001 Amendment to RTE”).

 

 

 

G.            T-Mex assigned its interest in the Original RTE, as amended, to
Placer Exploration Mexico Ltd. (“Placer Mexico”) by Assignment Agreement dated
June 10, 2003 (the “T-Mex Assignment”).

 

H.            KMC sold, assigned and conveyed all of KMC’s interest in the
Original RTE, as amended, to Royal Gold, Inc., a Delaware corporation, on
December 28, 2005 (the “KMC Assignment”).

 

I.              The Original RTE Agreement, as amended by the March 23, 2001
Amendment to RTE, was further amended by a First Amendment to Royalty for
Technical Expertise dated March 31, 2006, executed by MON, Placer Mexico and
Royal Gold, Inc. (the Original RTE Agreement as amended by said amendments being
referred to herein as the “Amended RTE Agreement,” and the Original RTE as
amended by the Amended RTE Agreement being referred to herein as the “Amended
RTE”).

 

J.             Placer Mexico assigned its interest in the Amended RTE to Barrick
Gold Corporation (“Barrick”) by Royalty Conveyance dated March 31, 2008 (the
“Placer Mexico Assignment”), which interest was further conveyed by Barrick to
Royal by Royalty Assignment Agreement dated October 1, 2008 (the “Barrick
Assignment”).

 

 

K.            Royal Gold, Inc. sold, assigned and conveyed all of its interest
in the Amended RTE to Royal on October 22, 2008 (the “Royal Gold Assignment”).

 

L.             By virtue of the foregoing assignments, Royal owns on the date
hereof a one hundred percent (100%) interest in and to the Amended RTE (herein
now referred to as the “RTE”).

 

 

M.           The RTE continues in full force and effect as between MON and
Royal, and is restated in its entirety as set forth in this RTE Agreement.

 

presente como “MON”), T-Mex y KMC modificaron el Contrato de RTE Original para
otorgar (a) una regalía por experiencia técnica de 2.0% de los Rendimientos de
Fundición Netos sobre los Productos, que no sean Productos de Oro y Plata; y
(b) una regalía de escala  sobre los Rendimientos de Fundición Netos de los
Productos de Oro y Plata, en cada caso según esos términos con mayúscula inicial
se definen en el presente, al celebrar un Contrato de Regalía por Experiencia
Técnica revisado, de fecha 23 de marzo de 2001 (la “Modificación del 23 de Marzo
de 2001 al RTE”).

 

G.            T-Mex cedió su participación en el RTE Original, y sus
modificaciones, a Placer Exploration México Ltd. (“Placer México”) mediante un
Contrato de Cesión de fecha 10 de junio de 2003 (la “Cesión T-Mex”).

 

H.            KMC vendió, cedió y traspasó toda la participación de KMC en el
RTE Original, y sus modificaciones, a Royal Gold, Inc., sociedad de Delaware, el
28 de diciembre de 2005 (la “Cesión KMC”).

 

I.              El Contrato de RTE de Original, modificado por la Modificación
del 23 de Marzo de 2001 al RTE, fue modificado, además, por la Primera
Modificación a la Regalía por Experiencia Técnica de fecha 31 de marzo de 2006,
celebrada por MON, Placer México y Royal Gold, Inc. (el Contrato de RTE Original
modificado por esas modificaciones en lo sucesivo el “Contrato de RTE
Modificado”, y el RTE Original, modificado por el Contrato de RTE Modificado
denominado en el presente el “RTE Modificado”).

 

J.             Placer México cedió su participación en el RTE Modificado a
Barrick Gold Corporation (“Barrick”) a través de un Traspaso de Regalías de
fecha 31 de marzo de 2008 (la “Cesión de Placer México”), cuya participación fue
traspasada adicionalmente por Barrick a Royal mediante un Contrato de Cesión de
Regalías de fecha 1 de octubre de 2008 (la “Cesión de Barrick”).

 

K.            Royal Gold, Inc. vendió, cedió y traspasó todas sus
participaciones en el RTE Modificado a Royal el 22 de octubre de 2008 (la
“Cesión de Royal Gold”).

 

L.             En virtud de las cesiones anteriores, Royal posee, a la fecha del
presente una participación del 100% (cien por ciento) sobre el RTE Modificado
(denominado en el presente como “RTE”).

 

M.           El RTE continúa en vigor y efecto entre MON y Royal, y se reexpresó
en su totalidad de acuerdo con lo estipulado en este Contrato RTE.

 

2

--------------------------------------------------------------------------------


 

N.            The parties, by this instrument, desire to confirm, amend, restate
and register the RTE, the assignments of the KMC interest in the RTE to Royal
Gold, Inc. pursuant to the KMC Assignment and to Royal pursuant to the Royal
Gold Assignment, and the assignments of the T-Mex interest in the RTE to Placer
Mexico pursuant to the T-Mex Assignment, to Barrick pursuant to the Placer
Mexico Assignment, and to Royal pursuant to the Barrick Assignment.

 

NOW THEREFORE, FOR Ten Dollars ($10.00) now delivered each party unto the other
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

 

ARTICLE I.

Amendment

 

The Amended RTE Agreement is hereby amended and restated in its entirety as
follows:

 

 

1.1           From the date of Commencement of Commercial Production until such
time as the first 2,000,000 ounces of gold have been mined, processed and sold
(or deemed sold) from the Property, MON shall pay Royal the RTE, equal to (in
cumulative amount):

 

(a)           2% of the Net Smelter Returns in respect of all Products mined and
sold (or deemed sold) by MON from the Property; and

 

 

(b)           the applicable percentage based upon the Gold Price as published
in The Wall Street Journal for the calendar quarter in which the royalty is
payable of the Net Smelter Returns in respect of all Silver and Gold Products
mined and sold (or deemed sold) by MON from the Property as follows:

 

N.            Las partes, mediante este instrumento, desean confirmar,
modificar, reformular y registrar el RTE, las cesiones de la participación de
KMC en el RTE a Royal Gold, Inc. de acuerdo con la Cesión KMC y a Royal de
acuerdo con la Cesión de Royal Gold, y las cesiones de la participación de T-Mex
en el RTE a Placer México de acuerdo con la Cesión T-Mex, a Barrick de acuerdo
con la Cesión de Placer México, y a Royal de acuerdo con la Cesión de Barrick.

 

AHORA POR LO TANTO, por la contraprestación de USD$10.00 (diez dólares) que cada
una de las partes se entrega como una contraprestación válida y onerosa, cuyo
recibo y suficiencia se acusan en este acto, las partes convienen sujetarse al
tenor de lo siguiente:

 

CLÁUSULA I.

Modificación

 

El Contrato de RTE Modificado por este acto se modifica y reformula en su
totalidad de la siguiente forma:

 

1.1           A partir de la fecha del Inicio de la Producción Comercial hasta
la fecha en que las primeras 2,000,000 de onzas de oro se hayan extraído de la
mina, procesado y vendido (o que se consideren vendidas) de la Propiedad, MON
pagará a Royal el RTE, el equivalente a (en un monto acumulativo):

 

(a)           2% de los Rendimientos de Fundición Netos respecto de los
Productos extraídos de la mina y vendidos (o que se consideren vendidos) por MON
de la Propiedad; y

 

(b)           el porcentaje aplicable con base en el Precio del Oro publicado en
The Wall Street Journal para el trimestre calendario en el que se pague la
regalía de los Rendimientos de Fundición Netos respecto de todos los Productos
de Plata y Oro que se extraigan de la mina y se vendan (o que se consideren
vendidos) por MON de la Propiedad de la siguiente forma:

 

3

--------------------------------------------------------------------------------


 

Gold Price Range

 

Net Smelter Return
Royalty
100% Basis

 

Rango de Precio del Oro

 

Regalía de
Rendimiento de
Fundición Neto
Sobre una Base del
100%

US$0.00/oz to US$299.99/oz

 

1.0%

 

US$0.00/oz a US$299.99/oz

 

1.0%

US$300.00/oz to US$324.99/oz

 

1.5%

 

US$300.00/oz a US$324.99/oz

 

1.5%

US$325.00/oz to US$349.99/oz

 

2.0%

 

US$325.00/oz a US$349.99/oz

 

2.0%

US$350.00/oz to US$374.99/oz

 

3.0%

 

US$350.00/oz a US$374.99/oz

 

3.0%

US$375.00/oz to US$399.99/oz

 

4.0%

 

US$375.00/oz a US$399.99/oz

 

4.0%

US$400.00/oz or higher

 

5.0%

 

US$400.00/oz o mayor

 

5.0%

 

 

1.2           For the purposes of this RTE Agreement:

 

(a)         “Allowable Deductions” means the following costs incurred after the
doré or concentrate stage:

 

(i)        all smelting and refining costs, sampling, assaying and treatment
charges and penalties including, but not limited to, metal losses, penalties for
impurities and charges for refining, selling and handling by the smelter,
refinery or other purchaser (including price participation charges by smelters
and/or refiners);

 

 

 

 

(ii)       costs of handling, transporting, securing (security costs) and
insuring such material from the Property or from a concentrator, whether
situated on or off the Property, to the place of sale;

 

 

(iii)  taxes based upon sales or production which cannot be recovered by MON,
but not income taxes; and

 

 

(iv)  marketing costs, including sales commissions, incurred in selling ore,
concentrate and metal produced from the Property,

 

 

provided that if Products are deemed to have been sold, Allowable Deductions
shall include amounts representing the

 

1.2           Para efectos de este Contrato de RTE:

 

(a)           “Deducciones Permisibles” significan los siguientes costos
incurridos después de la etapa de dorado o concentrado:

 

(i)       todos los costos de fundición y refinanciamiento, muestreo, ensayos y
cargos de tratamiento así como las penalizaciones incluyendo, de manera
enunciativa mas no limitativa, pérdidas de metal, penalizaciones por impurezas y
cargos por refinación, venta y manejo por parte del fundidor, la refinería u
otro comprador (incluyendo los cargos de participación de precios por los
fundidores y/o refinadores);

 

(ii)      los costos de manejo, transporte, aseguramiento (costos de seguridad)
y aseguramiento de ese material de la Propiedad o de un concentrador, sea
ubicado dentro o fuera de la Propiedad, al lugar de venta;

 

(iii)     los impuestos con base en las ventas o producción que no puedan ser
recuperados por MON, pero que no sean impuestos sobre la renta; y

 

(iv)     los costos de comercialización, incluyendo comisiones de venta,
incurridos en la venta de menas, concentrados y metales producidos de la
Propiedad,

 

en la inteligencia que si se considera que los Productos se han vendido, las
Deducciones Permisibles incluirán los

 

4

--------------------------------------------------------------------------------


 

items enumerated above to the extent that they would have been borne by MON had
the Products actually been sold.

 

 

(b)         “Commencement of Commercial Production” means April 1, 2006.

 

(c)         “Final Settlement Date” means the date on which refined gold or
silver is available to MON.

 

(d)         “Gold and Silver Products” means ores, minerals, or other
commercially valuable products containing gold or silver mined from the
Property, provided that where such products contain a combination of gold or
silver and other commercially valuable metals or minerals, Gold and Silver
Products shall be deemed to comprise only that fraction of such products as
represents the proportionate commercial value of the gold and silver contained
in such products, with the remaining fraction of such products deemed to be
Products (as such term is defined herein).

 

 

(e)         “Gold Price” means the price per ounce equal to the average London
Bullion Market Association afternoon gold price fix as published in The Wall
Street Journal for the calendar quarter in which the royalty is payable.

 

 

(f)          “Net Smelter Returns” means:

 

 

(i)        in the case of gold or silver processed by a refinery, an amount
equal to the number of ounces credited to MON by the refinery on the Final
Settlement Date multiplied by the Gold Price in the case of ounces of gold
credited to MON, or the Silver Price in the case of ounces of silver credited to
MON, less Allowable Deductions; and

 

 

(ii)           in all other cases, the amount received by MON from the buyer of
the Products (or, if such Products are deemed to be sold, an amount

 

montos que representen las partidas enumeradas anteriormente en la medida que
habrían sido sufragadas por MON si los Productos se hubieran vendido realmente.

 

(b)           “Inicio de la Producción Comercial” significa el 1 de abril de
2006.

 

(c)           “Fecha de Acuerdo Final” significa la fecha en la que el oro o la
plata refinada esté disponible para MON.

 

(d)           “Productos de Oro y Plata” significan menas, minerales u otros
productos comercialmente valiosos que contengan oro o plata extraídos de la mina
de la Propiedad, en la inteligencia que esos productos contengan una combinación
de oro o plata y otros metales o minerales comercialmente valiosos, se
considerará que los Productos de Oro y Plata abarcan únicamente esa fracción de
esos productos que represente el valor comercial proporcional del oro y la plata
incluidos en esos productos, y la fracción restante de esos productos se
considerará Productos (según ese término se define en el presente).

 

(e)           “Precio del Oro” significa el precio por onza equivalente al
precio del oro de medio día de London Bullion Market Association establecido
como se publica en el The Wall Street Journal para el trimestre calendario en el
que se paga la regalía.

 

(f)            “Rendimientos de Fundición Netos” significa:

 

(i)       en el caso del oro o la plata procesada por una refinería, un monto
equivalente al número de onzas acreditado a MON por parte de la refinería en la
Fecha de Acuerdo Final multiplicado por el Precio del Oro en el caso de las
onzas de oro acreditadas a MON, o el Precio de la Plata en el caso de las onzas
de plata acreditadas a MON, menos las Deducciones Permisibles; y

 

(ii)      en todos los demás casos, el monto recibido por MON del comprador de
los Productos (o, si los Productos se consideran

 

5

--------------------------------------------------------------------------------


 

equal to the market value thereof f.o.b. the plant producing the same (which
amount shall be deemed to have been received by MON)), less Allowable
Deductions.

 

 

(g)         “Original Asset Purchase Agreement” means the Asset Purchase
Agreement dated as of December 21, 2000 between and among MSA, ONCM, and
National Gold Corporation (as amended by the Amendment to Asset Purchase
Agreement dated March 23, 2001 and the Second Amendment Agreement dated
August 21, 2001).

 

 

(h)         “Products” means ores, minerals, or other commercially valuable
products, except any fraction thereof comprising or deemed to comprise Gold and
Silver Products, mined from the Property.

 

 

(i)          “Property” means the property covered by the mining concessions
listed in Exhibit A to this RTE Agreement, which is incorporated by reference,
and including renewals and restaking of the area encompassed by those mining
concessions.

 

 

(j)            “RTE” means the royalty for technical expertise as a result of
MSA providing geological and technical information on the Mulatos Project to
ONCM, now MON, created by the Original RTE Agreement, as amended by the Amended
RTE Agreement, and as restated in this RTE Agreement.

 

 

(k)           “Silver Price” means the price per ounce equal to the average
London Bullion Market Association daily silver price fix as published in The
Wall Street Journal for the calendar quarter in which the royalty is payable.

 

1.3           For the purposes of determining Net Smelter Returns, all receipts
and disbursements in currency other than United States currency shall be
converted into United States currency on the day of receipt or disbursement, as
the case may be.

 

vendidos, un monto equivalente a su valor de mercado franco a bordo (f.o.b), la
planta que lo produce (monto que se considerará recibido por MON)), menos las
Deducciones Permisibles.

 

(g)           “Contrato de Compra de Activos Original” significa el Contrato de
Compra de Activos de fecha 21 de diciembre de 2000 entre MSA, ONCM y National
Gold Corporation (modificado por la Modificación al Contrato de Compra de
Activos de fecha 23 de marzo de 2001 y el Segundo Convenio Modificatorio de
fecha 21 de agosto de 2001).

 

(h)           “Productos” significa menas, minerales u otros productos
comercialmente valiosos, excepto cualquier fracción del mismo que abarca o se
considera que abarca los Productos de Oro y Plata, que se obtienen de la mina de
la Propiedad.

 

(i)            “Propiedad” significa la propiedad cubierta por las concesiones
mineras mencionadas en el Anexo A de este Contrato de RTE, incorporado por
referencia, y que incluye las renovaciones y relevantamiento del área que abarca
esas concesiones mineras.

 

(j)            “RTE” significa la regalía por experiencia técnica como resultado
de que MSA proporciona información geológica y técnica sobre el Proyecto de
Mulatos a ONCM, actualmente MON, creado por el Contrato de RTE Original, y
modificado por el Convenio Modificatorio de RTE, y reformulado en este Convenio
de RTE.

 

(k)           “Precio de la Plata” significa el precio por onza equivalente al
precio diario de la plata promedio de London Bullion Market Association
publicado en The Wall Street Journal para el trimestre calendario en el que se
paga la regalía.

 

1.3           Para determinar los Rendimientos de Fundición Netos, todas las
entradas y desembolsos en una moneda distinta a los dólares de los Estados
Unidos se convertirán a dólares de los Estados Unidos el día que se reciban o
desembolsen, según sea el caso.

 

6

--------------------------------------------------------------------------------


 

1.4           Net Smelter Returns shall be calculated by MON at the end of each
calendar quarter in which Gold and Silver Products and Products from the
Property are sold or deemed to be sold.  Quarterly calculations of Net Smelter
Returns, together with payment of the applicable RTE in United States currency,
or in kind if requested by Royal before the end of the applicable quarter, and
calculated using the same basis of valuation and with all additional costs for
payment in kind being borne by Royal, and copies of all net smelter receipts,
shall be delivered to Royal within forty-five (45) days after the end of the
applicable quarter.

 

 

1.5           Royal, at its sole election and expense, shall have the right to
perform audits, whether by Royal or through any authorized representative of
Royal, of MON’s accounts relating to the RTE.  Any such audit shall be for a
reasonable length of time during regular business hours, at a mutually
convenient time, upon at least ten (10) business days’ prior written notice by
Royal.  Each payment of the RTE made in any calendar year shall be considered
final and binding on MON and, absent fraud or misrepresentation, shall not be
subject to subsequent modification by MON unless Royal gives written notice
describing and setting forth a specific objection to the calculation thereof on
or before March 31st of the calendar year following the calendar year which was
the subject of the audit.  Such objection shall specify the basis for the
objection in reasonable detail.  MON shall account for any deficit in payments
within ten (10) business days following completion of such audit.

 

 

1.6           MON may, but shall not be under any duty to, engage in price
protection (hedging) or speculative transactions such as futures contracts and
commodity options in its sole discretion covering all or part of production from
the Property and neither the profits nor the losses from such transactions shall
be taken into account in calculating Net Smelter Returns.

 

 

1.7           None of the provisions of this RTE Agreement shall give Royal any
right to management of the Property or any mine established thereupon, nor shall
the provisions be interpreted to do so, in particular, but without limiting the
generality of the preceding statement, MON will plan, manage, control, conduct
and supervise mining and processing operations and any decision relating to the
type, dimensions and location of the mine, its facilities, pits and service and
ancillary establishments, as well as any decision pertaining to the rate of
work, production processes,

 

1.4           Los Rendimientos de Fundición Netos serán calculados por MON al
final de cada trimestre calendario en el que los Productos de Oro y Plata y los
Productos de la Propiedad se vendan o se consideren vendidos.  Los cálculos
trimestrales de los Rendimientos de Fundición Netos, junto con el pago del RTE
aplicable en moneda de Estados Unidos, o en especie si así lo solicita Royal
antes del final del trimestre correspondiente, y calculados utilizando la misma
base de valuación y con todos los costos adicionales de pago en especie serán
realizados por Royal, y se le entregará a éste copia de todos los recibos de
fundición netos en un periodo de 45 (cuarenta y cinco) días después del final
del trimestre correspondiente.

 

1.5           Royal, a su discreción y a su costo y gasto, tendrá derecho a
realizar auditorías, sea por Royal o a través de cualquier representante
autorizado de éste, de la contabilidad de MON relacionada con el RTE.  Esa
auditoría será por un periodo razonable en horas hábiles normales a la hora
mutuamente conveniente con notificación escrita de al menos 10 (diez) días de
antelación por parte de Royal.  Cada uno de los pagos de RTE realizados en
cualquier año calendario se considerarán definitivos y vinculatorios para MON y,
si no existe un fraude o declaración falsa, no estarán sujetos a una
modificación adicional por parte de MON a menos que Royal envíe notificación
escrita que describa y estipule una objeción específica a su cálculo en o antes
del 31 de marzo del año calendario después del año calendario en el que fue
sujeto de auditoría.  Esa objeción especificará la base de la objeción en
detalle razonable.  MON justificará cualquier déficit de pagos en un periodo de
10 (diez) días hábiles después de la terminación de esa auditoría.

 

1.6           MON podrá dedicarse, mas no tendrá la obligación de dedicarse a
operaciones de protección (compensación) de precios u operaciones especulativas
como contratos de futuros y opciones de bienes de consumo, a su exclusiva
discreción, que cubran la totalidad o parte de la producción de la Propiedad y
ni las utilidades ni las pérdidas de esas operaciones se tomarán en cuenta al
calcular los Rendimientos de Fundición Netos.

 

1.7           Ninguna de las disposiciones de este Convenio de RTE darán a Royal
el derecho a administrar la Propiedad o cualquier mina establecida sobre la
misma, ni las disposiciones se interpretarán que lo hacen, en específico, pero
sin limitar la generalidad de la declaración anterior, MON planeará,
administrará, controlará, conducirá y supervisará las operaciones mineras y de
procesamiento y cualquier decisión relacionada con el tipo, las dimensiones y la
ubicación de la mina, sus instalaciones, fosas y establecimiento de servicios y
secundarios, así como toda decisión

 

7

--------------------------------------------------------------------------------


 

expansion of the mine and to temporary or final stoppage of commercial
exploitation and mining operations on the Property, provided that MON shall
conduct all operations on the Property in a good and workmanlike manner and in
accordance with accepted mining practice.

 

 

1.8           The parties acknowledge that MON is not obligated to maintain in
good standing, renew or otherwise retain any interest in the Property, or
application or reapplication therefor, and that MON may, in its sole discretion,
without penalty, relinquish, drop, abandon or allow to lapse any or all of the
Property, or the applications or reapplications therefor, without further
obligation to Royal except as set forth in the Original Asset Purchase Agreement
and except as otherwise provided by the provisions of this RTE Agreement.

 

 

1.9           Notwithstanding the provisions of Section 1.8 of this RTE
Agreement, if MON relinquishes, drops, abandons, allows any portion of the
Property to lapse, and subsequently reacquires a direct or indirect beneficial
interest with respect to such portion of the Property, then such portion of the
Property will once again be subject to the obligation to pay the RTE.

 

 

1.10         Until payment of the RTE in full MON shall not transfer all or any
interest in the Property unless the proposed transferee agrees with Royal in
advance of such transfer and in writing to be bound by the terms and conditions
of this RTE Agreement.

 

 

1.11         From and after the date of execution of this RTE Agreement, MON
shall deliver to Royal the following data and information relating to operations
conducted on or for the benefit of the Property:

 

(a)           Within twenty (20) calendar days following the end of each
calendar month, the Monthly Summary of Operating Statistics in the form, and
containing the information presented in the form, of Exhibit B to this RTE
Agreement;

 

(b)           The annual reserve and resource estimate for the Property as and
when finalized by MON’s management; and

 

(c)           MON’s life of mine plan prepared on an annual basis relating to
the Property as and when finalized by MON’s management.

 

inherente al ritmo de trabajo, procesos de producción, expansión de la mina y al
paro temporal o final de la explotación comercial y las operaciones mineras
sobre la Propiedad, en la inteligencia que MON llevará a cabo todas las
operaciones sobre la Propiedad de forma adecuada y profesional y de conformidad
con la práctica minera aceptada.

 

1.8           Las partes reconocen que MON no se verá obligado a mantener en
buenas condiciones, a renovar ni conservar ninguna participación en la
Propiedad, o en la aplicación o reaplicación de la misma, y que MON, a su
exclusiva discreción, podrá sin penalización, renunciar, dejar, abandonar o
permitir que pase cualquier parte de la Propiedad o la totalidad de la
Propiedad, o las aplicaciones o reaplicaciones de la misma, sin mayor obligación
frente a Royal que no sea la que se estipula en el Contrato de Compra de Activos
Original y excepto por lo que se estipula de otra forma en las disposiciones de
este Contrato de RTE.

 

1.9           No obstante las disposiciones de la Sección 1.8 de este Contrato
de RTE, en caso de que MON renuncie, deje, abandone, permita que transcurra
cualquier parte de la Propiedad, y posteriormente vuelva a adquirir una
participación usufructuaria directa o indirecta respecto a esa parte de la
Propiedad, entonces esa parte de la Propiedad nuevamente estará sujeta a la
obligación de pagar la RTE.

 

1.10         Hasta que se pague la RTE en su totalidad MON no transferirá la
totalidad o parte de la participación en la Propiedad a menos que el
beneficiario de la transferencia propuesto convenga con Royal antes de esa
transferencia y por escrito sujetarse a los términos y condiciones de este
Contrato de RTE.

 

1.11         A partir de y después de la fecha de celebración de este Contrato
de RTE, MON entregará a Royal los siguientes datos e información relacionados
con las operaciones realizadas sobre la Propiedad o para beneficio de ésta:

 

(a)           En un periodo de 20 (veinte) días calendario después del final de
cada mes calendario, el Resumen Mensual de Estadísticas de Operación en la
forma, y con la información presentada como Anexo B de este Contrato de RTE;

 

(b)           El estimado de reserva y recursos anuales para la Propiedad cuando
lo finalice la administración de MON; y

 

(c)           La duración del plan minero de MON elaborado anualmente con
relación a la Propiedad cuando lo termine la administración de MON.

 

8

--------------------------------------------------------------------------------


 

Royal, on behalf of itself and its affiliated entities (for purposes of this
Section 1.11, “Royal”), agrees to treat as confidential and refrain from
disclosing to third parties all data and information disclosed by MON to Royal
pursuant to this Section 1.11 which is confidential or proprietary to MON and
its affiliates (for purposes of this Section 1.11, “MON”).  Nothing set forth in
the previous sentence shall impair Royal’s right to use or disclose any data or
information which:

 

 

(w)          at the time of disclosure to Royal is generally available to the
public or thereafter becomes generally available to the public through no act of
Royal;

 

(x)            Royal can show was in its possession prior to disclosure to it
and was not acquired, directly or indirectly, from MON or any other source bound
by a confidentiality agreement with MON;

 

(y)           Royal can show was received by it after the time of disclosure to
Royal from a third party who did not acquire it from MON under an obligation of
confidence and that, without breach of any obligation, Royal is free to disclose
it to others; or

 

(z)            is required to be disclosed by applicable law, the rules of any
stock exchange, or by the order of any judicial or regulatory authority having
jurisdiction over the matter.

 

1.12         Royal or its authorized agent or representative, on not less than
seven days’ notice to MON, may enter upon all surface and subsurface portions of
the Property under the direction and control of MON for the purpose of
inspecting the Property, all improvements thereto and operations thereon,
provided that Royal and its authorized agents and representatives shall enter
the Property at their own risk and expense and may not unreasonably hinder
operations on or pertaining to the Property.

 

 

1.13         Subject as hereinafter provided, MON shall indemnify and save Royal
harmless from any loss, cost or liability incurred in its capacity as owner of
the RTE (including, without limitation, reasonable attorneys’ fees) as a result
of a claim by a third party and arising from any failure by MON at all times to
comply with all applicable federal, provincial and local laws, statutes, rules,
regulations, permits, ordinances, certificates, licenses and other regulatory
requirements, policies and guidelines relating to MON’s operations and
activities on or with respect to the Property; provided, however, MON shall have
the right to contest any of the same.

 

Royal, en representación de sí mismo y de sus filiales (para efectos de esta
Sección 1.11, “Royal”), se obliga a tratar como confidencial y abstenerse de
divulgar a terceros todos los datos e información divulgados por MON a Royal de
acuerdo con esta Sección 1.11 que será confidencial o patrimonial para MON y sus
filiales (para efectos de esta Sección 1.11, “MON”).  Nada contenido en la
oración anterior afectará el derecho de Royal de usar o divulgar cualquier dato
o información que:

 

(w)          al momento de que se divulgue a Royal esté disponible al público en
general o posteriormente llegue a estar disponible para el público en general
sin acto alguno de Royal;

 

(x)            Royal puede mostrar que se encontraba en su posesión antes de que
se le divulgara y no fue adquirida, directa o indirectamente, de MON ni ninguna
otra fuente obligada por un acuerdo de confidencialidad con MON;

 

(y)           Royal puede demostrar que la recibió por divulgación de un tercero
que no la adquirió de MON bajo ninguna obligación de confidencialidad y que, sin
violar ninguna obligación, Royal estará en libertad de divulgarla a otros; o

 

 

(z)            la ley aplicable, las reglas de cualquier bolsa de valores o
alguna otra ley de alguna autoridad judicial o reglamentaria competente sobre el
asunto requiere que se divulgue.

 

1.12         Royal o su agente o representante autorizado, mediante notificación
con no menos de siete días de antelación a MON, podrá entrar a toda la
superficie y parte de la superficie de la Propiedad bajo la dirección y el
control de MON para inspeccionar la Propiedad, todas sus mejoras y operaciones,
en la inteligencia que Royal y sus agentes y representantes autorizados entren a
la Propiedad bajo su propio riesgo y a su costo y gasto y no podrán afectar de
forma irrazonable las operaciones en la Propiedad o que inherentes a ésta.

 

1.13         Sujeto a lo estipulado más adelante, MON indemnizará y mantendrá a
Royal en paz y a salvo de cualquier pérdida, costo o responsabilidad incurrida
en su carácter de propietario de RTE (incluyendo, de manera enunciativa mas no
limitativa, los honorarios legales razonables) como resultado de una reclamación
por parte de un tercero y que surjan de la omisión de MON en todo momento de
cumplir con las leyes, reglas, reglamentos, permisos, ordenamientos,
certificados, licencias y otros requisitos reglamentarios, políticas y
lineamientos federales, de provincia y locales con relación a las operaciones y
actividades de MON sobre o respecto a la Propiedad; en la inteligencia, sin
embargo, que MON tendrá derecho a

 

9

--------------------------------------------------------------------------------


 

 

 

1.14         Before minerals from the Property are commingled with minerals from
other properties:

 

 

impugnar cualquiera de los anteriores.

 

1.14         Antes de que los minerales de la Propiedad se mezclen con minerales
de otras propiedades:

 

(a)           The minerals from the Property shall be measured and sampled in
accordance with sound mining and metallurgical practices for moisture, metal,
and other appropriate content;

 

 

(b)           Representative samples of the minerals shall be taken and retained
by MON together with the results of assays (including penalty substances) and
other appropriate analysis of the samples to determine metal and other relevant
content of and penalty substances in the minerals, which samples and results
will be produced at the request of Royal; and

 

(c)           The amount of the RTE due and payable to Royal from minerals
produced from the Property commingled with minerals from other properties shall
be determined.

 

(a)      Los minerales de la Propiedad se medirán y se les sacará una muestra de
acuerdo con las sanas prácticas mineras y metalúrgicas para ver su grado de
humedad, metal y otro contenido correspondiente;

 

(b)      MON tomará y conservará las muestras representativas de los minerales
junto con los resultados de las pruebas (incluyendo sustancias de penalización)
y otros análisis adecuados de las muestras para determinar el contenido de metal
y otro contenido relevante de cualquier sustancia de penalización en los
minerales, muestras y resultados que se presentarán a solicitud de Royal; y

 

(c)      Se determinará el monto de RTE adeudado y pagadero a Royal de los
minerales obtenidos de la Propiedad, mezclados con los minerales de otras
propiedades.

Following the expiration of the period for objection described in Section 1.5 of
this RTE Agreement, and absent timely objection by Royal, MON may dispose of the
samples and results required to be kept by this Section.

 

 

1.15         Time shall be of the essence hereof.

 

1.16         In order to guarantee the compliance with and timely payment when
due of the RTE and each and all the obligations under this RTE Agreement,
simultaneously with the execution hereof MON shall execute and deliver to Royal
a first charge non-possessory commercial pledge against the Property in first
rank and degree, and shall take all actions required thereunder.

 

1.17         This RTE Agreement and Royal’s interest in the RTE is assignable by
Royal in whole or in part without the consent of MON.

 

1.18         The exchange rate applicable to the conversion of any amounts
denominated in the lawful currency of Mexico to U.S. Dollars under this RTE
Agreement shall be the exchange rate reported in the Diario Oficial de la
Federación on the date of the conversion or on the next day on which the Diario
Oficial de la Federación is published if the conversion must be done pursuant to
this Agreement on a day on which the Diario Oficial de la Federación was not
published.

 

Después del vencimiento del periodo de objeción descrito en la Sección 1.5 de
este Contrato de RTE, y si no existe una objeción oportuna por parte de Royal,
MON podrá enajenar las muestras y resultados cuya conservación es requerida por
esta Sección.

 

1.15         El tiempo será esencial.

 

1.16         Para garantizar el cumplimiento y pago oportuno al vencimiento del
RTE y cada una de las obligaciones de este Contrato de RTE, simultáneamente con
su celebración MON celebrará y entregará a Royal la prenda comercial sin
transmisión de posesión de primer cargo contra la Propiedad en primer rango y
grado, y tomará todas las medidas requeridas para ello.

 

1.17         Este Convenio de RTE y la participación de Royal en el RTE podrán
ser cedidos por Royal en su totalidad o en parte sin consentimiento de MON.

 

1.18         El tipo de cambio aplicable a la conversión de cualquier monto
denominado en la moneda de curso legal de México a dólares de los Estados Unidos
de acuerdo con este Convenio de RTE será el tipo de cambio reportado en el
Diario Oficial de la Federación en la fecha de conversión o el siguiente día en
el que el Diario Oficial de la Federación se publique si la conversión debe
realizarse de acuerdo con este Contrato en un día en el que no se publicó el
Diario

 

10

--------------------------------------------------------------------------------


 

 

 

1.19         Without regard to principles of conflicts of law, this RTE
Agreement is made under and shall be interpreted and enforced in accordance with
the laws of the State of Colorado applicable to contracts made and to be
performed entirely within such state and the laws of the United States of
America, except that, to the extent that the law of the jurisdiction in which
the real property is located (or which is otherwise applicable to the real
property) necessarily governs with respect to procedural and substantive matters
relating to the creation and enforcement of the interests created herein, the
law of such other jurisdiction shall apply.

 

Oficial de la Federación.

 

1.19         Sin considerar los principios de conflictos de ley, este Convenio
de RTE se realiza y será interpretado y aplicado de acuerdo con las leyes del
Estado de Colorado aplicable a los contratos realizados y a ser realizados en su
totalidad dentro de ese estado y las leyes de los Estados Unidos de América,
excepto que, en la medida que la ley de la jurisdicción en la que se ubique el
bien inmueble (o que de otra forma aplique al bien inmueble) rija necesariamente
con respecto a los asuntos procesales y sustantivos por la creación y aplicación
de las participaciones aquí creadas, aplicará la ley de esa otra jurisdicción.

ARTICLE II. 
Attributes of RTE

 

2.1           In view of the execution of this RTE Agreement, MON shall create a
non-possessory commercial pledge (in first rank and degree) to run with the
Property, and any voluntary or involuntary assignment by MON of any part of the
Property or interest therein shall be subject to the said pledge and to the RTE,
and this shall also be provided in the pledge agreement.

 

2.2           Royal shall be entitled to assign or encumber all or any part of
its interest in the RTE without the consent of MON.

 

2.3           This RTE Agreement is executed by the parties for the purposes of
acknowledging the assignments of the RTE described herein, the amendment and
restatement of the RTE as set forth herein, the registration of the RTE, and to
give notice to third parties of the current ownership and essential terms of the
RTE.  Promptly upon Royal’s request, the parties hereto shall sign and ratify
before a Notary Public and deliver to Royal a Spanish version hereof for
registration in Mexico, if such registration is or becomes available. The
Spanish version shall also contain the requisite provisions and formalities to
accomplish such registration, and to perfect under Mexican law all of the
covenants contained herein. MON and T-Mex shall sign and ratify the Spanish
version hereof before a Mexican Notary Public. In the event of any conflict
between the English and Spanish version of any provision of this RTE Agreement,
the provision of the English version shall control.

 

CLÁUSULA II.
Atributos de RTE

 

2.1           En vistas de la celebración de este Contrato de RTE, MON creará
una prenda comercial sin transmisión de posesión (en primer rango y grado) sobre
la Propiedad, y cualquier cesión voluntaria o involuntaria de MON de alguna
parte de la Propiedad o sus participaciones estará sujeta a esa prenda y al RTE,
y ésta también se estipulará en el contrato de prenda.

 

2.2           Royal tendrá derecho a ceder o afectar la totalidad o parte de sus
participaciones en el RTE sin consentimiento de MON.

 

2.3           Este Convenio de RTE será celebrado por las partes para reconocer
las cesiones de RTE aquí descritas, la modificación y reformulación de RTE de
acuerdo a lo estipulado en el presente, el registro de RTE y para enviar
notificación a terceros de los términos de propiedad y términos esenciales
actuales de RTE.  Oportunamente a solicitud de Royal, las partes por este acto
firman y ratifican ante Notario Público y entregan a Royal una versión en
español del presente para su registro en México, si ese registro está o llega a
estar disponible.  La versión en español también incluirá las disposiciones y
trámites necesarios para lograr ese registro y perfeccionar todos los pactos
aquí contenidos de acuerdo con la ley mexicana.  MON y T-Mex firmarán y
ratificarán la versión en español del presente ante Notario Público mexicano. En
caso de cualquier conflicto entre la versión en inglés y en español, de
cualquier disposición de este Convenio de RTE, regirá lo dispuesto en la versión
en inglés.

 

11

--------------------------------------------------------------------------------

 

 

EXECUTED on the day and year first referenced above.

 

CELEBRADO el día y año que se mencionan en el proemio.

 

 

 

MON:

 

MON:

 

 

 

MINAS DE ORO NACIONAL S.A. de C.V.,

formerly known as O.N.C. de Mexico S.A. de C.V.

 

MINAS DE ORO NACIONAL S.A. de C.V.,

anteriormente conocida como O.N.C. de México S.A. de C.V.

 

 

 

 

By:

/s/ Manley Guarducci

 

 

Por:

/s/ Manley Guarducci

 

 

Name:

Manley Guarducci

 

 

 

Nombre:

Manley Guarducci

 

 

Title:

Director General

 

 

 

Cargo:

Director General

 

 

 

 

 

 

Royal:

 

Royal:

 

 

 

RG MEXICO, INC.

 

RG MÉXICO, INC.

 

 

 

 

 

 

 

By:

/s/ Tony A. Jensen

 

 

Por:

/s/ Tony A. Jensen

 

 

Name:

Tony A. Jensen

 

 

 

Nombre:

Tony A. Jensen

 

 

Title:

President

 

 

 

Cargo:

Presidente

 

 

 

STATE OF COLORADO

)

 

ESTADO DE COLORADO

)

 

) ss.

 

 

) Declaración Jurada

COUNTY OF DENVER

)

 

CONDADO DE DENVER

)

 

 

 

 

 

 

This instrument was acknowledged before me on the 27th day of May, 2011, by Tony
A. Jensen as President of RG Mexico, Inc., a Delaware corporation.

 

Este instrumento fue reconocido ante mí el 27th de May de 2011, por Tony A.
Jensen como Presidente de RG México, Inc., sociedad de Delaware.

 

 

 

 

 

 

[SEAL]

 

[SELLO]

 

 

 

 

 

 

My commission expires:

 

 

Mi nombramiento vence el:

 

 

 

 

 

/s/ Karen Passavanti Gross

 

 

/s/ Karen Passavanti Gross

 

Notary Public

 

 

Notario Público

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

TO AGREEMENT FOR

AMENDMENT AND RESTATEMENT

OF

ROYALTY FOR TECHNICAL EXPERTISE

 

MULATOS PROJECT MINING CONCESSIONS

SUBJECT TO ROYALTY FOR TECHNICAL EXPERTISE

 

 

 

LOT

 

HOLDER

 

SURFACE
(Hectares)

 

TITLE

 

TYPE OF
CONCESSION

 

TERM

 

LOCATION

1

 

Nuevo Mulatos

 

MON

 

30.0000

 

180600

 

Exploitation

 

July 12, 2037

 

Sahuaripa, Sonora

2

 

San Miguel 1

 

MON

 

16.7056

 

191139

 

Exploitation

 

April 28, 2041

 

Sahuaripa, Sonora

3

 

Cristina

 

MON

 

290.0000

 

191271

 

Exploitation

 

December 18, 2041

 

Sahuaripa, Sonora

4

 

Carolina

 

MON

 

347.0000

 

191272

 

Exploitation

 

December 18, 2041

 

Sahuaripa, Sonora

5

 

Bety

 

MON

 

453.7237

 

191273

 

Exploitation

 

December 18, 2041

 

Sahuaripa, Sonora

6

 

San Miguel 2

 

MON

 

20.2516

 

195438

 

Exploitation

 

September 13, 2042

 

Sahuaripa, Sonora

7

 

La Central No.1

 

MON

 

81.2560

 

196108

 

Exploitation

 

September 22, 2042

 

Sahuaripa, Sonora

8

 

El Víctor de Mulatos

 

MON

 

18.0000

 

196110

 

Exploitation

 

September 22, 2042

 

Sahuaripa, Sonora

9

 

La Central

 

MON

 

96.0000

 

196111

 

Exploitation

 

September 22, 2042

 

Sahuaripa, Sonora

10

 

San Carlos

 

MON

 

9.0000

 

196112

 

Exploitation

 

September 22, 2042

 

Sahuaripa, Sonora

11

 

Salamandra Fracción 1

 

MON

 

8,072.6559

 

212185

 

Exploitation

 

August 29, 2046

 

Sahuaripa, Sonora

12

 

Salamandra Fracción 2

 

MON

 

1,161.5005

 

212186

 

Exploitation

 

August 29, 2046

 

Sahuaripa, Sonora

13

 

Salamandra Fracción 3

 

MON

 

604.0000

 

212187

 

Exploitation

 

August 29, 2046

 

Sahuaripa, Sonora

14

 

Tequila

 

MON

 

18.7440

 

206724

 

Exploitation

 

March 11, 2048

 

Sahuaripa, Sonora

15

 

Mirtha

 

MON

 

470.3190

 

206755

 

Exploitation

 

March 11, 2048

 

Sahuaripa, Sonora

16

 

El Jaspe

 

MON

 

78.0000

 

209714

 

Exploitation

 

August 2, 2049

 

Sahuaripa, Sonora

17

 

San Lorenzo

 

MON

 

60.0000

 

210493

 

Exploitation

 

October 7, 2049

 

Sahuaripa, Sonora

18

 

San Lorenzo

 

MON

 

15.6160

 

211573

 

Exploitation

 

June 15, 2050

 

Sahuaripa, Sonora

19

 

El Marrano

 

MON

 

434.0000

 

217518

 

Exploitation

 

July 15, 2052

 

Sahuaripa, Sonora

20

 

Capulín 2

 

MON

 

12.0084

 

217556

 

Exploitation

 

July 15, 2052

 

Sahuaripa, Sonora

21

 

Alejandra

 

MON

 

405.6606

 

217765

 

Exploitation

 

August 12, 2052

 

Sahuaripa, Sonora

 

--------------------------------------------------------------------------------


 

22

 

El Carricito

 

MON

 

2,176.2872

 

222880

 

Exploitation

 

September 13, 2054

 

Yecora, Sonora

23

 

El Carricito 2

 

MON

 

100.0000

 

212507

 

Exploitation

 

October 30, 2006

 

Yecora, Sonora

24

 

Cerro Pelón

 

MON

 

500.0000

 

213670

 

Exploitation

 

June 7, 2007

 

Sahuaripa, Sonora

25

 

Cerro Pelón 2

 

MON

 

500.0000

 

214866

 

Exploitation

 

December 3, 2007

 

Sahuaripa, Sonora

26

 

Los Compadres

 

MON

 

10.0000

 

218820, replacement for 201674

 

Exploitation

 

January 20, 2009

 

Sahuaripa, Sonora

27

 

Continuación de Virgencita

 

MON

 

100.0000

 

190634

 

Exploitation

 

April 28, 2041

 

Sahuaripa, Sonora

 

2

--------------------------------------------------------------------------------


 

ANEXO A

DEL CONVENIO
MODIFICATORIO Y DE REFORMULACIÓN
DE
REGALÍAS POR EXPERIENCIA TÉCNICA

 

CONCESIONES MINERAS DEL PROYECTO MULATOS
SUJETAS A REGALÍAS POR EXPERIENCIA TÉCNICA

 

 

 

LOTE

 

TENEDOR

 

SUPERFICIE
(Hectáreas)

 

TÍTULO

 

TIPO DE
CONCESIÓN

 

VIGENCIA

 

UBICACIÓN

1

 

Nuevo Mulatos

 

MON

 

30.0000

 

180600

 

Explotación

 

12 de julio de 2037

 

Sahuaripa, Sonora

2

 

San Miguel 1

 

MON

 

16.7056

 

191139

 

Explotación

 

28 de abril de 2041

 

Sahuaripa, Sonora

3

 

Cristina

 

MON

 

290.0000

 

191271

 

Explotación

 

18 de diciembre de 2041

 

Sahuaripa, Sonora

4

 

Carolina

 

MON

 

347.0000

 

191272

 

Explotación

 

18 de diciembre de 2041

 

Sahuaripa, Sonora

5

 

Bety

 

MON

 

453.7237

 

191273

 

Explotación

 

18 de diciembre de 2041

 

Sahuaripa, Sonora

6

 

San Miguel 2

 

MON

 

20.2516

 

195438

 

Explotación

 

13 de septiembre de 2042

 

Sahuaripa, Sonora

7

 

La Central No.1

 

MON

 

81.2560

 

196108

 

Explotación

 

22 de septiembre de 2042

 

Sahuaripa, Sonora

8

 

El Víctor de Mulatos

 

MON

 

18.0000

 

196110

 

Explotación

 

22 de septiembre de 2042

 

Sahuaripa, Sonora

9

 

La Central

 

MON

 

96.0000

 

196111

 

Explotación

 

22 de septiembre de 2042

 

Sahuaripa, Sonora

10

 

San Carlos

 

MON

 

9.0000

 

196112

 

Explotación

 

22 de septiembre de 2042

 

Sahuaripa, Sonora

11

 

Salamandra Fracción 1

 

MON

 

8,072.6559

 

212185

 

Explotación

 

29 de agosto de 2046

 

Sahuaripa, Sonora

12

 

Salamandra Fracción 2

 

MON

 

1,161.5005

 

212186

 

Explotación

 

29 de agosto de 2046

 

Sahuaripa, Sonora

13

 

Salamandra Fracción 3

 

MON

 

604.0000

 

212187

 

Explotación

 

29 de agosto de 2046

 

Sahuaripa, Sonora

14

 

Tequila

 

MON

 

18.7440

 

206724

 

Explotación

 

11 de marzo de 2048

 

Sahuaripa, Sonora

15

 

Mirtha

 

MON

 

470.3190

 

206755

 

Explotación

 

11 de marzo de 2048

 

Sahuaripa, Sonora

 

3

--------------------------------------------------------------------------------


 

16

 

El Jaspe

 

MON

 

78.0000

 

209714

 

Explotación

 

2 de agosto de 2049

 

Sahuaripa, Sonora

17

 

San Lorenzo

 

MON

 

60.0000

 

210493

 

Explotación

 

7 de octubre de 2049

 

Sahuaripa, Sonora

18

 

San Lorenzo

 

MON

 

15.6160

 

211573

 

Explotación

 

15 de junio de 2050

 

Sahuaripa, Sonora

19

 

El Marrano

 

MON

 

434.0000

 

217518

 

Explotación

 

15 de julio de 2052

 

Sahuaripa, Sonora

20

 

Capulín 2

 

MON

 

12.0084

 

217556

 

Explotación

 

15 de julio de 2052

 

Sahuaripa, Sonora

21

 

Alejandra

 

MON

 

405.6606

 

217765

 

Explotación

 

12 de agosto de 2052

 

Sahuaripa, Sonora

22

 

El Carricito

 

MON

 

2,176.2872

 

222880

 

Explotación

 

13 de septiembre de 2054

 

Yecora, Sonora

23

 

El Carricito 2

 

MON

 

100.0000

 

212507

 

Explotación

 

30 de octubre de 2006

 

Yecora, Sonora

24

 

Cerro Pelón

 

MON

 

500.0000

 

213670

 

Explotación

 

7 de junio de 2007

 

Sahuaripa, Sonora

25

 

Cerro Pelón 2

 

MON

 

500.0000

 

214866

 

Explotación

 

3 de diciembre de 2007

 

Sahuaripa, Sonora

26

 

Los Compadres

 

MON

 

10.0000

 

218820, reemplazo de 201674

 

Explotación

 

20 de enero de 2009

 

Sahuaripa, Sonora

27

 

Continuación de Virgencita

 

MON

 

100.0000

 

190634

 

Explotación

 

28 de abril de 2041

 

Sahuaripa, Sonora

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

TO AGREEMENT FOR

AMENDMENT AND RESTATEMENT

OF

ROYALTY FOR TECHNICAL EXPERTISE

 

FORM OF MONTHLY SUMMARY OF OPERATING STATISTICS

 

ANEXO B

DEL CONVENIO
MODIFICATORIO Y DE REFORMULACIÓN
DE
REGALÍAS POR EXPERIENCIA TÉCNICA

 

FORMATO DE RESUMEN MENSUAL DE ESTADÍSTICAS DE OPERACIÓN

 

--------------------------------------------------------------------------------

 
